Citation Nr: 0017727	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disorder 
as secondary to service-connected left knee medial 
meniscectomy.  

2.  Entitlement to service connection for low back disorder 
as secondary to service-connected left knee medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
linking his left hip disorder with his service-connected left 
knee disability.

2.  The veteran has presented no competent medical evidence 
linking his low back disorder with his service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left hip disorder as secondary to service-connected 
left knee disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder as secondary to service-connected 
left knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

In a case such as this, where the determinative issue 
involves a question of medical causation, i.e., whether the 
claimed condition is etiologically linked to a service-
connected disability, competent medical evidence in support 
of the claim is required for the VA to find the claim well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Left Hip Disorder

The veteran claims that his service-connected left knee 
disorder caused him to, in essence, develop a left hip 
disorder.  Service connection is in effect for a left knee 
disability, characterized as "left medial meniscectomy with 
arthritis," currently evaluated as 30 percent disabling.  
See October 1998 RO rating decision.  

A review of the evidence reflects that the veteran's service 
medical records contain no complaints nor findings indicative 
of a left hip disorder nor is it contended otherwise. 

Review of VA examination reports, dated in March 1948, 
February 1950, October 1978, and March 1987 does not reveal 
that the veteran either complained of, was treated for, or 
was diagnosed as having a left hip disorder in the course of 
either examination.

Review of several VA outpatient treatment records, dated from 
1978 to 1998, shows that the veteran received treatment for 
several disorders, including his left hip.  A July 1997 
treatment record includes a reference to X-ray results, which 
showed minimal to moderate degenerative joint disease of the 
right and left hips.  The treatment record also noted that 
the veteran had indicated that he had experienced left hip 
pain for years.  Some decrease in left hip range of motion 
was also reported.  A February 1998 treatment note indicates 
that degenerative joint disease of the hips was diagnosed; it 
was also noted that the veteran was undergoing physical 
therapy for his bilateral hip condition.  An April 1998 
medical record consultation sheet shows that the veteran 
complained of left hip pain upon walking.  The veteran 
reported having hip pain for approximately 2 years.  It was 
also noted that the veteran's left leg was 1 1/2 centimeters 
(cm.) longer than his right.  A July 1998 treatment record 
shows that the veteran complained of hip pain.  X-ray 
findings concerning the veteran's hips noted the presence of 
minimal to moderate degenerative joint disease.  

A VA orthopedic examination was conducted in September 1998.  
At that time the veteran indicated that he was experiencing 
left hip pain.  Examination showed that the veteran walked 
with a cane, favoring his left leg.  A diagnosis of status 
post left medial meniscectomy with development of traumatic 
degenerative arthritis and osteoarthritis of the left knee 
joint.  A disability of the left hip was not diagnosed.  
To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.  

While the veteran is competent to describe symptoms 
associated with his left hip problems and left knee 
disability, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a nexus between the veteran's left hip disorder, 
to include degenerative joint disease, and his service-
connected left knee disability.  Accordingly, the claim of 
entitlement to service connection for a left hip disorder as 
secondary to service-connected left knee disability is not 
well grounded.

The Board notes, parenthetically, that, while the veteran has 
limited the scope of his claim for entitlement to service 
connection for a left hip disorder as being "secondary" to 
his service-connected left knee disability, the Board notes 
that service connection may also be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, such a connection, or nexus, has not been 
shown.

Low Back Disorder

The veteran claims that his service-connected left knee 
disorder caused him to, in effect, develop a low back 
disorder.  As previously indicated, service connection is in 
effect for a left knee disability, characterized as "left 
medial meniscectomy with arthritis," currently evaluated as 
30 percent disabling.  

A review of the record reflects that the veteran's service 
medical records contain no evidence of either complaints or 
findings indicative of a low back disorder nor is it 
contended otherwise. 

Review of VA examination reports, dated in March 1948, 
February 1950, October 1978, and March 1987 does not reveal 
that the veteran either complained of, was treated for, or 
was diagnosed as having a low back disorder at the time of 
these examinations.

Review of several VA outpatient treatment records, dated from 
1978 to 1998, shows that the veteran received treatment for 
several disorders, including his low back.  A July 1997 
progress note shows that X-ray studies showed mild 
osteoporosis and mild spurring at L2-4.  A February 1998 
treatment notes shows that the veteran was referred to 
physical therapy due in part to his lumbar spine degenerative 
disc disease.  An April 1998 medical record shows that the 
veteran complained of low back pain; he reported never having 
previously experienced low back pain and that he had not 
suffered from any injury.  It was pointed out that, as 
mentioned above, one leg was 1 1/2 cm. longer than the other.  
Several physical therapy treatment records, dated in April 
and May 1998, have also been associated with the evidence of 
record.  One such record, dated in May 1998, shows that the 
veteran had been fitted with a heel lift for his leg length 
discrepancy.  A diagnosis of degenerative disc disease is 
also shown to be part of a June 1998 primary care treatment 
record.  In addition, another primary care treatment record, 
dated in July 1998, shows that the veteran complained of 
chronic low back pain for many years.  

A VA orthopedic examination was conducted in September 1998.  
At that time the veteran indicated that to compensate for his 
left knee discomfort he felt that he was putting increased 
pressure on his back.  He complained of low back pain.  
Examination showed that the veteran walked with a cane, 
favoring his left leg.  A diagnosis of status post left 
medial meniscectomy with development of traumatic 
degenerative arthritis and osteoarthritis of the left knee 
joint.  A disability of the low back was not diagnosed.  

To summarize, as pointed out above, where the determinative 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit, supra.  As also noted above, 
lay assertions of medical causation, or substantiating a 
current diagnosis, cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.  

While the veteran is competent to describe symptoms 
associated with his low back problems, to include complaints 
of pain, and left knee disability, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  See Espiritu, supra.  The veteran 
has not submitted any competent medical evidence nor is there 
any competent medical evidence of record which establishes a 
nexus between the veteran's low back disorder, to include 
degenerative joint disease, and his service-connected left 
knee disability.  Accordingly, the claim of entitlement to 
service connection for a low back disorder as secondary to 
service-connected left knee disability is not well grounded.

The Board points out that the veteran's claim for entitlement 
to service connection for a low back disorder has been 
limited by him to consideration of such a disorder being 
"secondary" to his service-connected left knee disability.  
However, as was noted above, while service connection may 
also be established for a current disability based on a 
"direct" legal theory of entitlement, in this instance, 
based upon the evidence of record, such a connection, or 
nexus, has not been shown to relate a current low back 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during active service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas, Rabideau, supra.  


ORDER

Entitlement to service connection for a left hip disorder as 
secondary to service-connected left knee disability is 
denied.

Entitlement to service connection for a low back disorder as 
secondary to service-connected left knee disability is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


